Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to method and apparatus for stabilization of cell threshold voltage. The independent claims 1, 13 and 22 recite a memory device comprising: a plurality of memory cells, each memory cell being programmable to a logic state corresponding to a threshold voltage exhibited by the memory cell in response to an applied voltage; and a logic circuit portion operatively coupled to the plurality of memory cells, wherein said logic circuit portion is configured to: scan memory addresses of the memory device; and generate seasoning pulses to be applied to addressed pages of the memory device for stabilization of the threshold voltage of the memory cells. The prior art fails to disclose or suggest logic circuit portion is configured to: scan memory addresses of the memory device; and generate seasoning pulses to be applied to addressed pages of the memory device for stabilization of the threshold voltage of the memory cells. Therefore, claims 1-29 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        12/04/2021a